internal_revenue_service national_office technical_advice_memorandum index number number release date control number tam-119750-98 cc dom p si b8 district_director taxpayer’s name taxpayer’s address taxpayer identification no periods involved no conference held legend x issue whether the installation of x on the taxpayer’s trucks causes the taxpayer to incur liability for the excise_tax on truck parts and accessories under sec_4051 of the internal_revenue_code conclusion the installation of x on the taxpayer’s trucks does not cause the taxpayer to incur liability for the excise_tax on truck parts and accessories under sec_4051 facts the taxpayer is a common carrier truck line that uses a two-way satellite communications system x to track the location and availability of its trucks and to communicate with the drivers x requires the installation of equipment on the taxpayer’s trucks not later than six months after the trucks are first placed_in_service x consists of a mobile transceiver vehicle equipment an earth station hub for routing messages a communications satellite to relay messages between the vehicles and the communications hub and a base station located in the taxpayer’s home_office x transmits to the taxpayer’s office messages sent from the drivers the geographic coordinates longitude and latitude of its vehicles and as an option engine diagnostics and performance information that is produced by a subsystem not part of x the vehicle equipment has three basic components a keyboard display mounted in the cab of the truck that allows the driver to communicate with the dispatcher through written communications a communications unit that includes a transmitter receiver to handle outbound and inbound messages and a radio navigation device to transmit location data also mounted in the cab and an outdoor antenna and front end electronics attached to either the top of the cab or the cab’s airfoil applicable law sec_4051 imposes a tax on the first_retail_sale of certain highway vehicles including highway tractors under sec_4051 if the owner lessee or operator of any vehicle installs any part or accessory on the vehicle within six months of the date the vehicle was first placed_in_service a tax is imposed on the installation of the part equal to percent of the price of the part or accessory and its installation sec_145_4051-1 of the temporary regulations under the highway revenue act of provides in part that for purposes of the tax imposed by sec_4051 the term parts and accessories does not include those parts and accessories that were previously exempt from tax under sec_4061 and as in effect prior to date revrul_64_311 1964_2_cb_417 holds that mobile transceivers that are designed for two-way communication between mobile and fixed or mobile stations are not subject_to the manufacturers excise_tax on automobile parts and accessories imposed by sec_4061 of the code rationale tax is imposed on the installation of any part or accessory on certain highway vehicles within six months of the date the vehicle was placed_in_service as provided in sec_145_4051-1 the term part or accessory does not include those parts and accessories previously exempt from tax under sec_4061 and as in effect prior to date x is a two-way communications system that under the holding of revrul_64_311 would not have been subject_to tax under sec_4061 because the basic components of x would not have been considered a part or accessory under sec_4061 as in effect prior to date the basic components of x are not considered a part or accessory for purposes of the tax imposed under sec_4051 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted - e n d -
